AMENDMENT NO. 5 TO CREDIT AND GUARANTY AGREEMENT

AMENDMENT NO. 5 TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”), dated as of
December 15, 2006, among Kraton Polymers LLC, a Delaware limited liability
company (“Company”), each of the Guarantors listed on the signature pages
hereto, the Lenders party hereto, and UBS AG, Stamford Branch (“UBS”), as
administrative agent and collateral agent (“Agent”).

RECITALS

WHEREAS, Company, the Guarantors, the Lenders, Goldman Sachs Credit Partners
L.P. and UBS Securities LLC, as Lead Arrangers, and UBS, as Agent, entered into
the Credit and Guaranty Agreement dated as of December 23, 2003 (as amended
pursuant to that certain Amendment No. 1 to Credit and Guaranty Agreement dated
as of March 4, 2004, that certain Amendment No. 2 to Credit and Guaranty
Agreement dated as of October 21, 2004, that certain Amendment No. 3 to Credit
and Guaranty Agreement dated as of February 16, 2006 and that certain Amendment
No. 4 to Credit and Guaranty Agreement dated as of May 12, 2006, and as further
amended, restated supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, Company desires to (i) form a limited partnership organized under the
laws of the Netherlands (“New Holding Dutch CV”) of which Company will own,
directly and/or indirectly through one or more of its wholly-owned Domestic
Subsidiaries all of the outstanding Capital Stock (provided that New Holding
Dutch CV will in any event have at least two partners), (ii) contribute to the
undivided community of property (onverdeelde goederenrechtelijke gemeenschap)
created pursuant to the formation documents for New Holding Dutch CV, 100% of
the Capital Stock of Kraton Polymers Holdings BV, a company organized under the
laws of the Netherlands (“KP Holdings BV”), and (iii) cause New Holding Dutch CV
and Kraton Polymers U.S. LLC to enter into a qualified cost sharing agreement
substantially in principle in the form attached hereto as Annex I (the actions
described in clause (i) through (iii ) above are collectively referred to herein
as the “Restructuring”);

WHEREAS, Company, the Guarantors, the Requisite Lenders and Agent have agreed to
amend and waive certain provisions of the Credit Agreement, in each case, as
provided herein.

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1. Definitions. Unless otherwise expressly defined herein, all
capitalized terms used herein and defined in the Credit Agreement shall be used
herein as so defined.

Section 2. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended as follows:

(a) The definitions of each of the following new terms shall be inserted in
alphabetical order and shall read in their entirety as follows:

“Cost Sharing Agreement” means that certain qualified cost sharing agreement to
be entered into between New Holding Dutch CV and Kraton Polymers U.S. LLC
substantially in the form of Exhibit P.

“Fifth Amendment Effective Date” means December 15, 2006.

“KP Holdings BV” means Kraton Polymers Holdings BV, a company organized under
the laws of the Netherlands, 100% of the Capital Stock of which is
(a) immediately prior the Restructuring, owned by Company and (b) immediately
after the Restructuring, owned for the account of New Holding Dutch CV.

“New Holding Dutch CV” means a limited partnership organized under the laws of
the Netherlands of which Company will own, directly and/or indirectly through
one or more of its wholly-owned Domestic Subsidiaries all of the outstanding
Capital Stock.

“Restructuring” means (i) the formation by Company, through two or more of its
wholly-owned Domestic Subsidiaries, of New Holding Dutch CV, (ii) the
contribution by Company to the undivided community of property (onverdeelde
goederenrechtelijke gemeenschap) created pursuant to the formation documents for
New Holding Dutch CV of 100% of the Capital Stock of KP Holdings BV and
(iii) the execution of the Cost Sharing Agreement by the parties thereto.

Section 3. Amendment to Section 6.9. (i) Clause (f) of Section 6.9 of the Credit
Agreement is hereby amended by deleting the word “and” at the end of such
provision and (ii) clause (g) of Section 6.9 of the Credit Agreement is hereby
amended by deleting the period at the end of such provision and inserting the
following: “; and (h) the Restructuring, including the transactions contemplated
by, or incidental to, the Cost Sharing Agreement.”

Section 4. Amendment to Section 6.12. (i) Clause (g) of Section 6.12 of the
Credit Agreement is hereby amended by deleting the word “and” at the end of such
provision and (ii) clause (h) of Section 6.12 of the Credit Agreement is hereby
amended by deleting the period at the end of such provision and inserting the
following: “; and (i) any transaction necessary to effect the Restructuring,
including the transactions contemplated by, or incidental to, the Cost Sharing
Agreement as in effect on the Fifth Amendment Effective Date.”

Section 5. Amendment to Section 6.15. Clause (a) of Section 6.15 of the Credit
Agreement is hereby amended by inserting the words “or the Cost Sharing
Agreement after the Fifth Amendment Effective Date (except for any amendment,
restatement, supplement or other modification to, or waiver that does not
adversely affect the interests of the Lenders in any material respect)” after
the words “Fourth Amendment Effective Date” in the fourth line thereof.

Section 6. Amendment to Article V. Article V of the Credit Agreement is hereby
amended by adding a new Section 5.13 as follows:

“5.13. Pledge of Shares of New Holding Dutch CV. On or prior to a date that is
90 days after the Fifth Amendment Effective Date (or such extended period of up
to 60 days as agreed to by the Administrative Agent in its reasonable
discretion), Company shall (i) take all actions and execute and deliver all such
documents, instruments, agreements and certificates necessary to grant to (and,
to the extent relevant under applicable law, to perfect) a First Priority Lien
in favor of, Collateral Agent, for the benefit of Secured Parties, under a deed
of pledge governed by the laws of the Netherlands in form and substance
reasonably satisfactory to Collateral Agent, in the Capital Stock of New Holding
Dutch CV, in the form of a right of pledge (pandrecht) over 65% of each
financial claim from each holder of Capital Stock of New Holding Dutch CV under
the formation documents for New Holding Dutch CV and against all other holders
of Capital Stock of New Holding Dutch CV, including but not limited to
entitlements in the undivided community of property (onverdeelde
goederenrechtelijke gemeenschap) of the New Holding Dutch CV, including but not
limited to its right to any (i) payments of profits, (ii) distribution of
reserves, (iii) liquidation proceeds, and (iv) any other payments or
distributions, whether present or future, whether actual or contingent      , to
the extent permitted by applicable law.”

Section 7. Consent to the Restructuring. Pursuant to 10.05(a) of the Credit
Agreement, upon the effectiveness of this Amendment in accordance with Section 7
below, the Lenders hereby (i) consent to the Restructuring and (ii) in
connection with the Restructuring, consent to the release, cancellation and
termination of the pledge of the Capital Stock of KP Holdings BV made by Company
in favor of the Collateral Agent for the benefit of the Secured Parties, which
the parties hereto agree shall be so released, cancelled and terminated upon the
effectiveness of this Amendment.

Section 8. Conditions Precedent. This Amendment shall become effective upon
satisfaction of each of the following conditions precedent:

(a) Agent shall have received all of the following, in form and substance
satisfactory to Agent:

(i) Amendment Documents. This Amendment and each other instrument, document or
certificate required by Agent, duly executed and delivered by Company, the
Guarantors, the Requisite Lenders and any other Person in connection with this
Amendment;

(ii) Cost Sharing Agreement. The Agent shall have received a fully executed or
conformed copy of the Cost Sharing Agreement; the Cost Sharing Agreement shall
be in full force and effect, shall include terms and provisions reasonably
satisfactory to Agent and no provision thereof shall have been modified or
waived in any respect determined by Agent to be material without the consent of
Agent; and

(ii) Additional Information. Such additional documents, instruments and
information as Agent may reasonably request to effect the transactions
contemplated hereby.

(b) After giving effect to this Amendment, the representations and warranties
contained herein and in the Credit Documents shall be true and correct in all
material respects as of the date hereof as if made on the date hereof (except
for those which by their terms specifically refer to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).

(c) All corporate proceedings taken in connection with the execution and
delivery of this Amendment and all other agreements, documents and instruments
executed and/or delivered pursuant thereto, and all legal matters incident
thereto, shall be reasonably satisfactory to Agent.

(d) No Default or Event of Default shall have occurred and be continuing after
giving effect to this Amendment.

Section 9. Representations and Warranties. Company hereby represents and
warrants to Agent and the Lenders that, as of the date hereof and after giving
effect to this Amendment, (a) all representations and warranties set forth in
the Credit Agreement and in any other Credit Document are true and correct in
all material respects as if made again on and as of such date (except those, if
any, which by their terms specifically relate only to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (b) no Default or Event of Default
has occurred and is continuing, and (c) the Credit Agreement (as amended by this
Amendment), and all other Credit Documents are and remain legal, valid, binding
and enforceable obligations of the Credit Parties in accordance with the terms
thereof except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles (regardless of whether enforcement is sought in
equity or at law).

Section 10. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Credit Document shall survive the
execution and delivery of this Amendment, and no investigation by Agent or the
Lenders shall affect the representations and warranties or the right of Agent
and the Lenders to rely upon them. If any representation or warranty made in
this Amendment is false in any material respect as of the date made or deemed
made, then such shall constitute an Event of Default under the Credit Agreement.

Section 11. Reference to Agreement. Each of the Credit Documents, including the
Credit Agreement, and any and all other agreements, documents or instruments now
or hereafter executed and/or delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Credit Documents to the Credit Agreement, whether
direct or indirect, shall mean a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a Credit Document under the Credit
Agreement.

Section 12. Costs and Expenses. Company shall pay on demand all reasonable,
documented, out-of-pocket costs and expenses of Agent and the Lead Arrangers
(including the reasonable fees, costs and expenses of counsel to Agent) incurred
in connection with the preparation, execution and delivery of this Amendment.

Section 13. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

Section 14. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment. This
Amendment shall be binding upon each signatory hereto, its successors and
assigns.

Section 15. Certain Waivers. Each of Company and each Guarantor hereby agrees
that neither Agent nor any Lender shall be liable under a claim of, and hereby
waives any claim against Agent and the Lenders based on, lender liability
(including, but not limited to, liability for breach of the implied covenant of
good faith and fair dealing, fraud, negligence, conversion, misrepresentation,
duress, control and interference, infliction of emotional distress and
defamation and breach of fiduciary duties) as a result of the consents and
amendments contained in Sections 2 through 5 above and any discussions or
actions taken or not taken by Agent or the Lenders on or before the date hereof
or the discussions conducted in connection therewith, or any course of action
taken by Agent or any Lender in response thereto or arising therefrom; provided,
that the foregoing waiver shall not include the waiver of any claims which are
based on the gross negligence or willful misconduct of Agent or any Lender or
any of their respective agents. This Section 15 shall survive the execution and
delivery of this Amendment and the other Credit Documents and the termination of
the Credit Agreement.

Section 16. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights
or remedies any Lender may have under the Credit Agreement or under any other
Credit Document, and shall not be considered to create a course of dealing or to
otherwise obligate in any respect any Lender to execute similar or other
amendments or grant any waivers under the same or similar or other circumstances
in the future.

Section 17. Ratification by Guarantors. Each of the Guarantors acknowledges that
its consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s Guaranty shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s Guaranty or any other Credit Document executed by
such Guarantor (as the same may be amended from time to time), all of which are
hereby ratified, confirmed and affirmed in all respects. Each of the Guarantors
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 17. Each of the
Guarantors hereby further acknowledges that Company, Agent and any Lender may
from time to time enter into any further amendments, modifications, terminations
and/or waivers of any provisions of the Credit Documents without notice to or
consent from such Guarantor and without affecting the validity or enforceability
of such Guarantor’s Guaranty or giving rise to any reduction, limitation,
impairment, discharge or termination of such Guarantor’s Guaranty.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

KRATON POLYMERS LLC

     
By:
  /s/ Joseph J. Waiter
 
   
Name:
Title:
  Joseph J. Waiter
Vice President and General Counsel

GUARANTORS:

POLYMER HOLDINGS LLC
ELASTOMERS HOLDINGS LLC
KRATON POLYMERS U.S. LLC
KRATON POLYMERS CAPITAL CORPORATION

     
By:
  /s/ Joseph J. Waiter
 
   
Name:
Title:
  Joseph J. Waiter
Vice President and General Counsel

AGENT:

UBS AG, STAMFORD BRANCH,

as Administrative Agent and as Lender

     
By:
  /s/ Irja R. Otsa
 
   
Name:
Title:
  Irja R. Otsa
Associate Director
 
   
By:
  /s/ Mary E. Evans
 
   
Name:
Title:
  Mary E. Evans
Associate Director
 
   

2

ANNEX I

Form of Cost Sharing Agreement

RESEARCH AND DEVELOPMENT

COST SHARING AGREEMENT

This Research and Development Cost Sharing Agreement (the “Agreement”) is
entered into effective as of [December 30], 2006 (the “Effective Date”), by and
between [Kraton Polymers U.S. LLC, a Delaware company (“KP”); and [New Holding
Dutch CV], a Dutch limited partnership organized and existing under the laws of
the Netherlands (“CV”).

RECITALS

WHEREAS, the parties are engaged in the business of designing, developing,
manufacturing, marketing, and selling products agreed by the Parties;

WHEREAS, the parties consider it beneficial that certain research and
development activities concerning technology to be developed and incorporated in
such Products be conducted by the parties for the benefit of each party;

WHEREAS, the parties recognize that other related third parties may purchase
Products on arm’s length terms and conditions;

WHEREAS, the parties desire to establish a structure whereby each party will
share in the research and development costs incurred on or after the Effective
Date in order to further develop the Existing Technology and to develop New
Technology; and

WHEREAS, the parties intend to exploit the Intellectual Property rights,
technology and other intangible property rights developed in accordance with
this Agreement in their respective businesses;

NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth, the parties agree to be legally bound as follows:

1. Definitions

1.1 Covered Research. “Covered Research” shall mean those research and
development activities identified in Exhibit A to this Agreement, as may be
modified from time to time by the parties.

1.2 Current Products. “Current Products” shall mean those specific products that
exist on the Effective Date which are proprietary products of KP and KP
subsidiaries included in the KP consolidated U.S. Federal income tax return and
those specific products that exist on the Effective Date which are proprietary
products of CV and CV subsidiaries.

1.3 Existing Technology. “Existing Technology” shall mean and include any and
all Intellectual Property which exists as of the Effective Date which is owned
by KP and/or CV, or licensed from other parties by KP and/or CV with rights to
sublicense, and which is involved in the manufacture, use or sale of Current
Products, or sublicense of Intellectual Property, or is otherwise in existence
on the Effective Date.

1.4 Future Products. “Future Products” shall mean those products (including
modified or improved Current Products) that incorporate New Technology developed
by or for KP and CV after the Effective Date pursuant to the terms of this
Agreement.

1.5 Intellectual Property. “Intellectual Property” shall mean and include any
and all intellectual property or proprietary rights, including but not limited
to copyright rights (including rights in audiovisual works), moral rights,
patent rights (including patent applications and disclosures), rights of
priority, mask work rights, trade secret rights, know-how, technologies,
procedures, processes, designs, inventions, discoveries, and any and all
trademarks, trade names and other marketing intangibles, recognized in any
country or jurisdiction in the world.

1.6 New Technology. “New Technology” shall mean and include any and all
Intellectual Property which does not exist as of the Effective Date and is
developed as a result of Covered Research.

1.7 Products. “Products” shall mean Current Products and Future Products.

1.8 Territory. “Territory” shall mean everywhere in the world except the United
States of America.

2. Ownership of New Technology

The parties agree that, with respect to all New Technology developed by or for
either of them, CV shall beneficially and exclusively own all rights, title and
interest in and to such New Technology in the Territory and KP shall
beneficially and exclusively own all rights, title and interest outside the
Territory. [Notwithstanding the foregoing, KP and CV herewith grant to one
another a nonexclusive, royalty-free license to the New Technology, including
the right to sublicense, to make, have made, and reproduce Products and for use
in researching and developing New Technology and Future Products worldwide.] The
parties further agree to execute such documents and to perform such other acts
as may be necessary or desirable to evidence or effectuate the foregoing
division of ownership rights. Legal title to New Technology shall be held by
[KP].

3. Allocation of Research and Development Costs

3.1 Allocation Percentage. Research and Development Costs shall be calculated in
accordance with Section 4 below. Each party shall be responsible for paying a
percentage of the Research and Development Costs (the “Allocation Percentage”),
which shall be based on the respective reasonably anticipated benefits to each
party from the New Technology expected to be created. [The Allocation Percentage
for each party shall be a fraction, the numerator of which is that party’s
current year gross margin from New Technology and Existing Technology and the
denominator of which is the current year combined gross margin of the parties
from New Technology and Existing Technology.]

3.2 [Gross Margin. For purposes of Section 3.1, gross margin shall mean all
gross revenues accrued by the parties from the sale, lease or license of any
Product to non-affiliates, less cost of goods sold recorded on the legal entity
books of each company, without regard to any revenue and cost of goods sold that
is deferred for consolidated financial statement purposes (e.g., for sales to
distributors still in distributor inventory), and less sales or use, VAT, GST,
or similar taxes imposed on sales, transportation and insurance charges billed
separately to customers, and credits, allowances and returns granted to
customers in the period in which such credits, discounts, allowances or returns
are actually allowed or granted. In the case of sales, leases or licenses of
Products by affiliates of KP or CV, gross margin shall include the gross margin
received by all such affiliates in a distribution chain. In the case of
royalties received from the license of New Technology or Existing Technology to
affiliates, gross margin shall exclude the royalties received but shall include
the gross margin received by such affiliates from the sale, lease or license of
any Products sold by such affiliates to non-affiliates. In the case of licenses
of New Technology or Existing Technology to non-affiliates, gross margin shall
include all such royalties received.]

3.3 Computation of Payment. Each company’s Allocation Percentage, multiplied by
total Research and Development Costs, will be its total share. Each company’s
actual Research and Development Costs will be subtracted from the result of this
calculation to determine each company’s net cost sharing payment or
reimbursement due.

3.4 Periodic Review and Adjustment. Each year the parties shall review, and when
appropriate, adjust the Allocation Percentages so that they continue to be based
on the reasonably anticipated benefits to each party. For purposes of the
preceding sentence, adjustments may include retroactive and/or prospective
adjustments, as may be appropriate based on the parties’ determination.

4. Calculation of Research and Development Costs

4.1 General. The Research and Development Costs to be shared by the parties
shall consist of (i) Direct Costs, as defined in Section 4.2; and (ii) Indirect
Costs, as defined in Section 4.3, incurred by each party. All calculations shall
be based on the calculations used by KP.

4.2 Direct Costs. Direct Costs shall be those costs related directly to the
research and development of the New Technology. Examples of Direct Costs
include, but are not necessarily limited to, salaries, bonuses, other payroll
costs and benefits, materials and supplies, and consulting fees and fees paid
under contract to persons other than KP subsidiaries included in the KP
consolidated U.S. Federal income tax return and CV subsidiaries that are
disregarded for U.S. Federal income tax purposes. In the case of KP subsidiaries
included in the KP consolidated U.S. Federal income tax return and CV
subsidiaries that are disregarded for U.S. Federal income tax purposes, Direct
Costs shall exclude fees paid between such entities and include the costs
incurred by such entities related directly to the research and development of
the New Technology.

4.3 Indirect Costs. Indirect Costs shall be those costs incurred by other
departments that benefit research or development activities. Examples of
Indirect Costs include, but are not necessarily limited to, occupancy costs, and
the portion of overall corporate management expense allocable to the research
and development activities. Indirect Costs shall not include domestic or foreign
income taxes, interest expense, depreciation or amortization expense, or a
charge for the use or acquisition of intangible property.

4.4 Exclusions. Neither party shall be entitled to share in government subsidies
granted to another party, whether those subsidies take the form of direct
payment of money, a credit against tax liabilities, or some other form.

4.5 Stock-Based Compensation. For purposes of determining Research and
Development Costs, the parties agree to include stock-based compensation (as
defined in United States Income Tax Treasury Regulation Section 1.482-7(d)(2)(i)
and (ii) (2003), as determined in accordance with United States Income Tax
Treasury Regulation Section 1.482-7(d)(2)(iii)(A)), to the extent that such
amounts are issued by [Polymers Holding LLC, a [Texas] corporation] and properly
allocable to Research and Development, and subject to Section 4.6.

4.6 Condition Subsequent. Stock-based compensation is being included in Research
and Development Costs pursuant to this Agreement solely in order to comply with
Treas. Reg. § 1.482-7(d)(2) (2003). The parties acknowledge and agree that
Treas. Reg. § 1.482-7(d)(2) (2003) may be (a) held to be an invalid and
arbitrary regulation by a final decision in a court of law involving another
taxpayer, including a U.S. Supreme Court decision, a decision by a U.S. Court of
Appeals of any Circuit upon denial of a writ of certiorari or lapse of time for
filing such writ, or a decision by a federal trial court upon lapse of time for
filing a notice of appeal, or (b) withdrawn by the Treasury Department (a
“Triggering Event”). Within 90 days of a Triggering Event, the parties shall
refund as necessary among the parties an amount equal to the portion of the cost
sharing payments that were attributable to the inclusion of stock-based
compensation pursuant to Treas. Reg. §1.482-7(d)(2).

4.7 Records. Each party shall keep or cause to be kept complete and accurate
records pertaining to the manufacture, use and sale, license, rental or
disposition of Products appropriate to confirm all computations required by this
Agreement. Each party shall make such records available to the other party as
may be reasonably requested. Each party may, at its own expense, request an
independent certified public accountant, selected by it and approved by the
other party, shall have access, at a place of the other party’s choosing during
ordinary business hours, to such records as may be reasonably requested. Neither
the accountant nor the selected consultants shall disclose to any information
relating to the business of other party other than information relating solely
to the accuracy of the computations under this Agreement.

5. Payments of Allocated Research and Development Costs

Promptly after the close of each fiscal quarter, CV shall inform KP of any
Research and Development Costs incurred by CV during the immediately preceding
fiscal quarter. KP shall determine the amount that CV owes KP based on the
Allocation Percentage according to Section 3. KP shall notify CV of the amount
owed by CV to KP hereunder for such quarter and CV shall pay such amount within
sixty (60) days of the end of the fiscal quarter. All payments shall be
denominated in U.S. dollars or euro equivalent, and shall be transferred in such
manner as the parties may mutually agree. Payments not made within sixty
(60) days shall accrue interest at the short term applicable federal rate as
defined in § 1274(d) of the U.S. Internal Revenue Code of 1986, as amended,
compounded monthly until such amounts are paid.

6. Confidentiality

The New Technology contains confidential information of the parties
(“Confidential Information”). The parties agree to keep such Confidential
Information confidential, and not to disclose or make such available to any
person, except persons who need to know such information to carry out the intent
of this Agreement. The parties agree that they will use the same level of effort
to protect such Confidential Information as they use to protect their own
confidential information of similar importance. The parties’ obligations under
this section will not apply to any information that: (i) was in the public
domain at the time of communication or delivery of such information to a party
hereunder; (ii) becomes part of the public domain through no fault of such
party; (iii) was known to the receiving party prior to disclosure to it; (iv) is
legally obtained from a third party that is authorized to have or disclose such
information; or (v) is required to be disclosed by a governmental or judicial
authority.

7. Disclaimer of Warranty

Neither party makes any warranty, express or implied, with respect to the
Existing Technology or the New Technology. EACH PARTY EXPRESSLY DISCLAIMS ALL
EXPRESS OR IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
OWNERSHIP, QUIET ENJOYMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO THE EXISTING TECHNOLOGY OR THE NEW TECHNOLOGY.

8. Limitations of Liability

NEITHER PARTY HERETO WILL BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES ARISING OUT OF THE DEVELOPMENT,
MANUFACTURE, USE, DISTRIBUTION, LICENSE OR SALE OF THE EXISTING TECHNOLOGY OR
THE NEW TECHNOLOGY, OR THE ACTIVITIES UNDERTAKEN BY IT PURSUANT TO THIS
AGREEMENT, WHETHER SUCH CLAIM ARISES IN TORT OR CONTRACT, OR ANY OTHER LEGAL
THEORY, REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
THEREOF.

9. Export Restrictions

The parties understand that implementation of this Agreement must conform with
all applicable laws and regulations relating to the transfer of technology and
property rights from the United States. The parties understand that KP is
subject to regulation by agencies of the United States government, including the
United States Department of Commerce, which may prohibit export or diversion to
certain countries of the Existing Technology, the New Technology or Products.
The parties will not participate in any prohibited export or diversion.

10. Protection of Intellectual Property Rights

KP shall be primarily responsible for obtaining legal protection worldwide for
all Intellectual Property rights related to the New Technology (the “Worldwide
Rights”). Any such legal protection for the Worldwide Rights obtained shall be
in the name of KP. If KP elects not to obtain legal protection in any
jurisdiction where CV believes such protection should be obtained, then CV shall
so inform KP in writing. If KP does not agree to promptly attempt to obtain such
protection, then CV may do so at its own cost, provided that such protection
shall be in KP’s name so long as KP takes any steps reasonably requested by CV
to facilitate registration in KP’s name. Any costs incurred by KP pursuant to
this Section shall be allocated between the parties in accordance with
Sections 3 and 4 of this Agreement.

11. Relationship of the Parties

This Agreement is not intended to create a partnership or joint venture. CV and
KP are independent contractors and neither of them will be nor represent
themselves to be the legal agent, partner, joint venturer, or employee of the
other party for any purpose. Neither party shall enter into contracts in the
name of, or otherwise bind, the other party with respect to matters covered in
this Agreement or otherwise. Neither party will be bound by, nor be liable to,
any third person for any act or any obligation or debt incurred by the other
party, except to the extent specifically agreed to in writing by the parties.

12. Term and Termination

This agreement shall continue in force until terminated as set forth herein. A
party may terminate its participation in this Agreement, by giving thirty days
written notice to such effect to the other party. Termination of this Agreement
shall not affect a party’s ownership rights or other rights in the New
Technology, as described in Section 2 above. Sections 2, 6 through 11 and 13
shall survive termination of this Agreement.

13. General Provisions

13.1 Waiver. No term of this Agreement shall be waived and no breach excused by
a party unless such waiver or excuse is made in writing by such party. No
consent, waiver or excuse shall constitute a subsequent consent, waiver or
excuse of a similar or different kind.

13.2 Integration and Modification. This is the entire Agreement between the
parties with respect to the subject matter hereof and may be modified only by a
writing signed by the parties.

13.3 Assignment. Neither party may assign, transfer or otherwise dispose of this
Agreement in whole or in part without the prior consent of the other party in
writing, and such consent will not be unreasonably withheld.

13.4 Severability. If any provision of this Agreement is determined to be
unenforceable by a court of competent jurisdiction, such provision shall be
enforced to the maximum extent possible and the remaining provisions of this
Agreement shall remain in full force and effect.

13.5 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the [State of Texas], United States of America, as
between residents of [Texas], excluding those laws related to choice of laws and
conflict of laws. Each party hereby consents to the jurisdiction of the state
and federal courts of [Texas].

13.6 Notice. Any notice to be provided hereunder shall be provided in accordance
with the provisions of Exhibit B to this Agreement, as may be modified from time
to time by the parties.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

Kraton Polymers U.S. LLC
By:      
Name: [     ]
Date:      
Place:      
Witness:     

New Holding Dutch CV
By:      
Name: [     ]
Date:      
Place:      
Witness:      

3

EXHIBIT A

COVERED RESEARCH

“Covered Research” shall mean all activities related to the research and
development of Intellectual Property conducted by or for the parties on or after
the Effective Date, [except for research and development activities conducted by
or on behalf of      ]. Covered Research shall include all research and
development activities conducted by KP subsidiaries after the Effective Date and
during the period that they are included in the KP consolidated U.S. Federal
income tax return. Covered Research shall also include all research and
development activities conducted by CV subsidiaries after the Effective Date.
Kraton Polymers U.S. LLC
By:      
Name: [     ]
Date:      
Place:      
Witness:     

New Holding Dutch CV
By:      
Name: [     ]
Date:      
Place:      
Witness:      

4

EXHIBIT B

NOTICE PROVISIONS

Any notice to be provided shall be in English, and shall be provided by personal
delivery or express courier, and shall be deemed given when delivered or two
days after deposit with the express courier, respectively. All such notices
shall be sent to the addresses specified below, or such other address as a party
may give in the manner set forth herein.

Kraton Polymers U.S. LLC
By:      
Name: [     ]
Date:      
Place:      
Witness:     

New Holding Dutch CV
By:      
Name: [     ]
Date:      
Place:      
Witness:      

5